ELECTRODEPOSITABLE BATTERY ELECTRODE COATING COMPOSITIONS HAVING COATED ACTIVE PARTICLES

Primary Examiner: Gary Harris 		Art Unit: 1727       February 24, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 07/31/2019 & 08/06/2020 were considered by the examiner.

Election/Restrictions
3.	Claims 2, 3 & 9-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/08/2022.  Applicant’s arguments regarding the classifications are moot, given the final amendments to the broadly claimed electrodepositable coatings are still under examination.  Applicant’s arguments have been considered regarding the species restriction however, the species all have mutually exclusive characteristics and the species are not obvious variants as stated in the restriction requirement dated 09/08/2021.  Further:

The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

 	Accordingly, claims 1 & 4-8 are being examined.  The election restriction is made FINAL.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 & 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gam US 2011/0160387.
 	As to Claim 1, Gam discloses an electrodepositable coating composition (electrodeposition process and electrodepositable coating composition, see abstract and title) comprising: an electrochemically active material (cathode and anode, [0003]) comprising a protective coating [0077].  An electrodepositable binder; and an aqueous medium [0066].  
 	As to Claim 4
 	As to Claim 5, Gam discloses the electrodepositable coating composition of Claim 4, wherein the metal-oxide of the metal-oxide coating comprises an oxide of titanium (titanium dioxide as a pigment, [0060]).  
 	As to Claim 6, Gam discloses the electrodepositable coating composition of Claim 5, wherein the oxide of titanium comprises titania (titanium dioxide as a pigment, [0060]).
 	As to Claim 7, Gam discloses the electrodepositable coating composition of Claim 4, wherein the metal-oxide of the metal-oxide coating comprises an oxide of aluminum (aluminum silicate mixed with the other oxide materials disclosed [0060]).  
 	As to Claim 8, Gam discloses the electrodepositable coating composition of Claim 7, wherein the oxide of aluminum comprises alumina (aluminum silicate mixed with the other oxide materials disclosed [0060]).  

5.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Zawacky et al. US 20200399479 & Oakes et al. US 20200343526 both teach electrodepositable coatings and may be used in rejections as prosecution continues.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727